 

 

 

 

 

 




Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT dated as of the 7th day of December, 2010, effective
December 7, 2010 (the “Effective Date”) by and among BRAZOS INTERNATIONAL
EXPLORATION, INC., a Nevada corporation with its principal office 2818 Fort
Hamilton Parkway, Brooklyn, NewYork, 11218 (the “Company”), and SAMUEL G. WEISS,
 with a business address at 1660 NW 19th Avenue, Pompano Beach, Florida 33069
(“Executive”).




W I T N E S S E T H:

WHEREAS, the Executive has been serving as the Company’s chief executive officer
and the parties wish to enter this agreement whereby the relationship between
the parties shall be defined; and

WHEREAS, the Company desires to continue to engage Executive to serve at its
chief executive officer on and subject to the terms of this Agreement;

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:

1.

Employment and Duties.

(a)

Subject to the terms and conditions hereinafter set forth, the Company hereby
employs Executive as chief executive officer, during the Term, as hereinafter
defined.  As chief executive officer of the Company, Executive shall have the
duties and responsibilities associated with the chief executive officer of a
corporation.  Executive shall also perform such other duties and
responsibilities as may be determined by the Company’s board of directors (the
“Board”), as long as such duties and responsibilities are consistent with those
of the Company’s chief executive officer.

(b)

During the Term, Executive shall serve, if elected, as a member of the Board or
the board of directors of the parent or subsidiary or as an officer of a
subsidiary as long as such services are reasonably related to his duties set
forth in Section 1(a) of this Agreement.

(c)

The “Term” shall mean the period commencing on the Effective Date and ending one
(1) year from the date of this Agreement, unless terminated earlier pursuant to
Section 5 of this Agreement.

2.

Executive’s Performance.  Executive hereby accepts the employment contemplated
by this Agreement. During the Term, Executive shall perform his duties
diligently, in good faith and in a manner consistent with the best interests of
the Company, and shall devote substantially all of his business time to the
performance of his duties under this Agreement.

3.

Compensation and Other Benefits.  For his services during the Term, the Company
shall issue Executive 3,000,000 shares of common stock of the Company upon
signing this Agreement.  

4.

Reimbursement of Expenses.  The Company shall reimburse Executive, upon
presentation of proper expense statements, for all authorized in writing,
ordinary and necessary out-of-pocket expenses reasonably incurred by Executive
during the Term in connection with the performance of his services pursuant to
this Agreement in accordance with the Company’s expense reimbursement policy.

5.

Termination of Employment.

(a)

This Agreement and Executive’s employment shall terminate immediately upon his
death.

(b)

This Agreement and Executive’s employment pursuant to this Agreement may be
terminated by the Executive or the Company on not less than 30 days’ written
notice in the event of Executive’s Disability. The term “Disability” shall mean
any illness, disability or incapacity of the Executive which prevents him from
substantially performing his regular duties for a period of two consecutive
months or three months, even though not consecutive, in any twelve month period.

(c)

The Company may terminate this Agreement and Executive’s employment pursuant to
this Agreement at anytime without notice.

6.

Trade Secrets and Proprietary Information.

(a)

Executive recognizes and acknowledges that the Company, through the expenditure
of considerable time and money, has developed and will continue to develop in
the future confidential information.  “Confidential information” shall mean all
information of a proprietary or confidential nature relating to Covered Persons,
including, but not limited to, such Covered Person’s trade secrets or
proprietary information, confidential know-how, and marketing, services,
products, business, research and development activities, inventions and
discoveries, whether or not patentable, and information concerning such Covered
Person’s services, business, customer or client lists, proposed services,
marketing strategy, pricing policies and the requirements of its clients and
relationships with its lenders, suppliers, licensors, licensees and others with
which a Covered Person has a business relationship, financial or other data,
technical data or any other confidential or proprietary information possessed,
owned or used by the Company, the disclosure of which could or does have a
material adverse effect on the Company, its businesses, any business in which it
proposes to engage.  Executive agrees that he will not at any time use or
disclose to any Person any confidential information relating to the Company or
any affiliate of the Company or any client of the Company which provided
confidential information to Executive; provided, however, that nothing in this
Section 6(a) shall be construed to prohibit Executive from using or disclosing
such information if he can demonstrate that such information (i) became public
knowledge other than by or as a result of disclosure by a Person not having a
right to make such disclosure or (ii) was disclosure that was authorized by the
Company.  The term “Covered Person” shall include the Company, its parent and
subsidiaries and any other Person who provides information to the Company
pursuant to a secrecy or non-disclosure agreement.

(b)

In the event that any confidential information is required to be produced by
Executive pursuant to legal process (including judicial process or governmental
administrative subpoena), Executive shall give the Company notice of such legal
process within a reasonable time, but not later than ten business days prior to
the date such disclosure is to be made, unless Executive has received less
notice, in which event Executive shall immediately notify the Company.  The
Company shall have the right to object to any such disclosure, and if the
Company objects (at the Company’s cost and expense) in a timely manner so that
Executive is not subject to penalties for failure to make such disclosure,
Executive shall not make any disclosure until there has been a court
determination on the Company’s objections.  If disclosure is required by a court
order, final beyond right of review, or if the Company does not object to the
disclosure, Executive shall make disclosure only to the extent that disclosure
is required by the court order, and Executive will exercise reasonable efforts
at the Company’s expense, to obtain reliable assurance that confidential
treatment will be accorded the Confidential Information.

(c)

Executive shall, upon expiration or termination of the Term, or earlier at the
request of the Company, turn over to the Company or destroy all documents,
papers, computer disks or other material in Executive’s possession or under
Executive’s control which may contain or be derived from confidential
information.  To the extent that any confidential information is on Executive’s
hard drive or other storage media, he shall, upon the request of the Company,
cause either such information to be erased from his computer disks and all other
storage media or otherwise take reasonable steps to maintain the confidential
nature of the material.

(d)

Executive further realizes that any trading in the Company’s common stock or
other securities or aiding or assisting others in trading in the Company’s
common stock or other securities, including disclosing any non-public
information concerning the Company or its affiliates to a Person who uses such
information in trading in the Company’s common stock or other securities, may
constitute a violation of federal and state securities laws.  Executive will not
engage in any transactions involving the Company’s common stock or other
securities while in the possession of material non-public information in a
manner that would constitute a violation of federal and state securities laws.

7.

Intentionally Left Blank.

8.

Intentionally Left Blank.

9.

Injunctive Relief. Executive agrees that his violation or threatened violation
of any of the provisions of Section 6 of this Agreement shall cause immediate
and irreparable harm to the Company. In the event of any breach or threatened
breach of any of said provisions, Executive consents to the entry of preliminary
and permanent injunctions by a court of competent jurisdiction prohibiting
Executive from any violation or threatened violation of such provisions and
compelling Executive to comply with such provisions. This Section 9 shall not
affect or limit, and the injunctive relief provided in this Section 9 shall be
in addition to, any other remedies available to the Company at law or in equity
or in arbitration for any such violation by Executive. Subject to Section 7(c)
of this Agreement, the provisions of Sections 6 of this Agreement shall survive
any termination of this Agreement and Executive’s employment and consulting
relationship pursuant to this Agreement.

10.

Indemnification. The Company shall provide Executive with payment of legal fees
and indemnification to the maximum extent permitted by the Company’s or the
Company’s, as the case may be, certificate of incorporation, by-laws and
applicable law.  

11.

Representations by the Parties.

(a)

Executive represents, warrants, covenants and agrees that he has a right to
enter into this Agreement, that he is not a party to any agreement or
understanding, oral or written, which would prohibit performance of his
obligations under this Agreement, and that he will not use in the performance of
his obligations hereunder any proprietary information of any other party which
he is legally prohibited from using.

(b)

The Company represents, warrants and agrees that it has full power and authority
to execute and deliver this Agreement and perform its obligations hereunder.

12.

Miscellaneous.

(a)

Any notice, consent or communication required under the provisions of this
Agreement shall be given in writing and sent or delivered by hand, overnight
courier or messenger service, against a signed receipt or acknowledgment of
receipt, or by registered or certified mail, return receipt requested, or
telecopier or similar means of communication if receipt is acknowledged or if
transmission is confirmed by mail as provided in this Section 12(a), to the
parties at their respective addresses set forth at the beginning of this
Agreement or by telecopier to the Company at (    )    -    or to Executive at
775-860-7203, with notice to the Company being sent to the attention of the
individual who executed this Agreement on its behalf. Any party may, by like
notice, change the Person, address or telecopier number to which notice is to be
sent.  If no telecopier number is provided for Executive, notice to him shall
not be sent by telecopier.

(b)

This Agreement shall in all respects be construed and interpreted in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Florida applicable to contracts executed and to be performed wholly within
such State, without regard to principles of conflicts of laws.  Each party
hereby (i) consents to the exclusive jurisdiction of the federal courts in
Broward County, Florida, (ii) agrees that any process in any action commenced in
such court under this Agreement may be served upon it or him personally, either
(x) by certified or registered mail, return receipt requested, or by courier
service which obtains evidence of delivery, with the same full force and effect
as if personally served upon such party, or (y) by any other method of service
permitted by law, and (iii) waives any claim that the jurisdiction of any such
court is not a convenient forum for any such action and any defense of lack of
in personam jurisdiction with respect thereof.

(c)

 If any term, covenant or condition of this Agreement or the application thereof
to any party or circumstance shall, to any extent, be determined to be invalid
or unenforceable, the remainder of this Agreement, or the application of such
term, covenant or condition to parties or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law, and any court or arbitrator
having jurisdiction may reduce the scope of any provision of this Agreement,
including the geographic and temporal restrictions set forth in Section 7 of
this Agreement, so that it complies with applicable law.

(d)

This Agreement constitute the entire agreement of the Company and Executive as
to the subject matter hereof, superseding all prior or contemporaneous written
or oral understandings or agreements, including any and all previous employment
agreements or understandings, all of which are hereby terminated, with respect
to the subject matter covered in this Agreement. This Agreement may not be
modified or amended, nor may any right be waived, except by a writing which
expressly refers to this Agreement, states that it is intended to be a
modification, amendment or waiver and is signed by both parties in the case of a
modification or amendment or by the party granting the waiver. No course of
conduct or dealing between the parties and no custom or trade usage shall be
relied upon to vary the terms of this Agreement. The failure of a party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

(e)

No party shall have the right to assign or transfer any of its or his rights
hereunder except that the Company’s rights and obligations may be assigned in
connection with a merger of consolidation of the Company or a sale by the
Company of all or substantially all of its business and assets.

(f)

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors, executors, administrators and
permitted assigns.

(g)

The headings in this Agreement are for convenience of reference only and shall
not affect in any way the construction or interpretation of this Agreement.

(h)

This Agreement may be executed in counterparts, each of which when so executed
and delivered will be an original document, but both of which counterparts will
together constitute one and the same instrument.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

BRAZOS INTERNATIONAL EXPLORATION, INC.







By:/s/ Samuel G. Weiss

Name: Samuel G. Weiss

Title: CEO







EXECUTIVE:







/s/ Samuel G. Weiss

Samuel G. Weiss

 





9





